Exhibit 10.30

AMENDMENT NO. 1 

TO

REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this

“Amendment”) is made effective as of December 7, 2018 (the “Effective Date”), by
and among NextDecade Corporation, a Delaware corporation (the “Company”), and
certain entities listed on Schedule I (the “Holders”) attached hereto.  
 Capitalized terms used but not otherwise defined in this Amendment shall have
the meaning ascribed to such term in the Original Agreement (as defined below).

 

RECITALS:

WHEREAS, the Company and the Holders entered into that certain Registration
Rights Agreement, dated as of August 9, 2018 (the “Original Agreement”); and

WHEREAS, the Company and the Holders desire to amend the Original Agreement to
provide for certain changes as more fully set herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.



Amendment.  Section 2(a)(i) of the Original Agreement is amended and restated in
its entirety as follows:

“(i)  Filing.  The Company shall, as soon as practicable after the date that is
one hundred twenty (120) days from the date of this Agreement, but in any event
within thirty (30) days after the date that is one hundred twenty (120) days
from the date of this Agreement, file a Registration Statement under the
Securities Act to permit the public resale of all the Registrable Securities
held by the Holders from time to time as permitted by Rule 415 under the
Securities Act (or any successor or similar provision adopted by the Commission
then in effect) (the “Shelf Registration Statement”) on the terms and conditions
specified in this Section 2(a) and shall use its reasonable best efforts to
cause such Shelf Registration Statement to be declared effective as soon as
practicable after the filing thereof, but in any event no later than the earlier
of (i) ninety (90) days (or one hundred and twenty (120) days if the Commission
notifies the Company that it will “review” the Shelf Registration Statement)
after the date that is one hundred twenty (120) days from the date of this
Agreement and (ii) the tenth (10th) business day after the date the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Shelf Registration Statement will not be “reviewed” or will not be subject
to further review (such earlier date, the “Effectiveness Deadline”). The Shelf
Registration Statement filed with the



--------------------------------------------------------------------------------

 



Commission pursuant to this Section 2(a) shall be on Form S-3 or, if Form S-3 is
not then available to the Company, on Form S-1 or such other form of
registration statement as is then available to effect a registration for resale
of such Registrable Securities, covering such Registrable Securities, and shall
contain a prospectus in such form as to permit any Holder to sell such
Registrable Securities pursuant to Rule 415 under the Securities Act (or any
successor or similar provision adopted by the Commission then in effect) at any
time beginning on the effective date for such Shelf Registration Statement. A
Shelf Registration Statement filed pursuant to this Section 2(a) shall provide
for the resale pursuant to any method or combination of methods legally
available to, and requested by, the Holders.  As soon as practicable following
the effective date of a Shelf Registration Statement filed pursuant to this
Section 2(a), but in any event within three (3) business days of such date, the
Company shall notify the Holders of the effectiveness of such Registration
Statement. When effective, a Shelf Registration Statement filed pursuant to this
Section 2(a) (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any Prospectus contained in such Shelf Registration Statement, in the light
of the circumstances under which such statement is made).

2.



Reference to and Effect on the Original Agreement.  This Amendment shall be
deemed to form an integral part of the Original Agreement and construed in
connection with and as part of the Original Agreement, and all terms,
conditions, covenants and agreements set forth in the Original Agreement, except
as explicitly set forth herein, are hereby ratified and confirmed and shall
remain in full force and effect, unmodified in any way. In the event of any
inconsistency or conflict between
the provisions of the Original Agreement and this Amendment, the provisions of this
Amendment will prevail and govern. All references to the “Agreement” in the
Original Agreement shall hereinafter refer to the Agreement as amended and
supplemented by this Amendment.

3.



Counterparts.  This Amendment may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature Page Follows]

 

 





2

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment in order to
evidence the adoption hereof as of the Effective Date.

NEXTDECADE CORPORATION

 

By: /s/ Matthew Schatzman

Name:Matthew Schatzman

Title:President and CEO

 



[Signature Page to Amendment No. 1 to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment in order to
evidence the adoption hereof as of the Effective Date.

Bardin Hill Investment Partners LP (formerly Halcyon Capital Management LP), on
behalf of the accounts it manages listed on Schedule I

By: /s/ John Freese

Name:John Freese

Title:Authorized Signatory

By: /s/ Suzanne McDermott

Name:Suzanne McDermott

Title:Authorized Signatory

 



[Signature Page to Amendment No. 1 to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 



SCHEDULE I

HOLDERS

1. HCN LP

2. First Series of HDML Fund I, LLC

3. Bardin Hill Event-Driven Master Fund LP



[Schedule I to Amendment No. 1 to Registration Rights Agreement]

 

--------------------------------------------------------------------------------